72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Andrew BELL, Appellant.
No. 95-2339EM.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 12, 1995.Filed Dec. 21, 1995.

Before FAGG, HEANEY, and WOLLMAN, Circuit Judges.
PER CURIAM.


1
Andrew Bell appeals his drug-related conviction and sentence.  A review of the record shows that Bell's claims are without merit.  Having failed to show that any of the jurors who sat at his trial were not impartial, Bell's argument that he was prejudiced because he used a peremptory challenge to remove a juror after the district court improperly denied Bell's challenge for cause is foreclosed by our decision in United States v. Cruz, 993 F.2d 164, 168-69 (8th Cir.1993).  Turning to Bell's sentence, the district court correctly increased Bell's base offense level because of Bell's role in the offense.  We affirm.  See 8th Cir.  R. 47B.